Citation Nr: 1724392	
Decision Date: 06/28/17    Archive Date: 07/10/17

DOCKET NO.  13-20 484	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.  

2.  Entitlement to a disability rating in excess of 50 percent for posttraumatic stress disorder (PTSD). 

3.  Entitlement to a disability rating in excess of 20 percent for diabetes mellitus Type II.


REPRESENTATION

Appellant represented by:	National Association of County Veterans Service Officers




ATTORNEY FOR THE BOARD

A. Diaz-Ferguson, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from October 1967 to August 1969.

This matter comes before the Board of Veterans' Appeals (Board) from June 2009 and July 2013 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.

In December 2016, the Veteran testified at a video conference hearing before the undersigned Veterans Law Judge.  The Board notes the Veteran waived his right to representation at the hearing and chose to proceed with the hearing because his representative was not present at the scheduled time of the hearing.  A transcript of that proceeding is of record.

The record before the Board consists of electronic records in Virtual VA and the Veterans Benefits Management System (VBMS).

The issues of increased ratings for PTSD and diabetes are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDING OF FACT

The Veteran has met the threshold percentage requirements and the evidence indicates he is unable to maintain any form of substantially gainful employment consistent with his education and occupational background as a result of his service connected disabilities.


CONCLUSION OF LAW

The criteria for a TDIU have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.16, 4.19 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

As explained below, the Board has determined that the evidence currently of record is sufficient to substantiate the Veteran's claim for entitlement to a TDIU.  Therefore, no further development is required under 38 U.S.C.A. §§ 5103, 5103A (West 2014) or 38 C.F.R. § 3.159 (2016) before the Board decides the claim.

Legal Criteria

It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16.  A finding of total disability is appropriate, "when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation."  38 C.F.R. §§ 3.340(a)(1), 4.15.

"Substantially gainful employment" is that employment, "which is ordinarily followed by the nondisabled to earn their livelihood with earnings common to the particular occupation in the community where the veteran resides."  Moore (Robert) v. Derwinski, 1 Vet. App. 356, 358 (1991).  Marginal employment is not considered substantially gainful employment.  38 C.F.R. § 4.16(a).

In determining whether unemployability exists, consideration may be given to a veteran's level of education, special training, and previous work experience, but not to his age or to any impairment caused by nonservice-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19.

TDIU may be assigned when the schedular rating for service-connected disabilities is less than 100 percent when it is found that the service-connected disabilities are sufficient to produce unemployability without regard to advancing age, provided that, if there is only one such disability, it is ratable at 60 percent or more, or, if there are two or more disabilities, there is at least one disability ratable at 40 percent or more and additional disabilities to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16.

Burden of Proof

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Factual Background and Analysis

The Veteran is service-connected for diabetes mellitus type II with impotence, rated as 20 percent disabling; PTSD, rated as 50 percent disabling; coronary artery disease (CAD), evaluated at 60 percent; diabetic nephropathy, rated as 30 percent disabling; right hip gunshot wound (GSW), evaluated at 20 percent; tender scar from right hip GSW, evaluated at 10 percent; and medial lower left leg scar, rated as non-compensable.  As such, the Veteran has satisfied the schedular criteria for a TDIU under 38 C.F.R. § 4.16.

After consideration, and resolving all reasonable doubt in favor of the Veteran, the Board finds the service-connected disabilities, have rendered the Veteran unable to maintain substantially gainful employment consistent with his education and occupational background.  Although the Veteran attended college, he only completed two years.  He worked as a postal worker for the United States Postal Service (USPS) from 1971 until his retirement in December 2002.  The type of job the Veteran performed throughout his career requires motivation, the ability to adapt to stressful circumstances, and occupational reliability.

The record reflects the Veteran suffered a heart attack in December 2001, and had stents placed in as a result.  Likewise, he received treatment for his PTSD at the San Marcos Vet Center until 2014.  Although some of those treatment records are missing, the available progress notes indicate the Veteran has continuously presented the following symptoms: irritability, depression, lack of motivation or interest, social isolation, emotional numbness, memory loss, sleep disturbance, nightmares, concentration difficulties, hypervigilance, exaggerated startle response, and anxiety.  The record also indicates the Veteran has a restricted diet in order to manage his diabetes.  This, in turn, requires him to eat often throughout the day and carefully plan each meal. 

When the Veteran last underwent VA examinations for his PTSD and diabetes in April 2011, the examiners provided opinions regarding the Veteran's employability.  Regarding the Veteran's diabetes, the examiner noted the diabetes also caused bilateral carpal tunnel syndrome, which limited the Veteran's ability to do computer work to 20 minutes on the hour.  The examiner also noted the Veteran's CAD no longer required nitrates for management and there was no sign of congestive failure or limitation in transportation.  As such, the examiner concluded the Veteran was not limited to do sedentary work.  He further found the Veteran's hip impairment from his GSW and his nephropathy were not limiting to employability.  Regarding the Veteran's PTSD, the examiner noted his symptoms impacted his ability to relate with others.  She further noted the Veteran's symptoms impaired his success in various settings in the past.  Despite noting the above, the examiner concluded the Veteran's PTSD did not render him unemployable.  Both of these opinions are problematic because they fail to provide a proper rationale for the conclusion, and they fail to consider the impact of the service-connected disabilities, together, on the Veteran's employability.  Further, the examiners did not provide any indication of the types of employment the Veteran would be expected to obtain and maintain in light of his numerous functional impairments and noted reduced productivity.  As such, the Board finds these opinions inadequate and of no probative value in determining the Veteran's employability. 

Rather, the Board is persuaded by a February 2017 letter from the Veteran's treating physician at the Escondido VA Community Based Outpatient Clinic.  In the letter, the physician indicated the Veteran has been under her care since May 2014.  She further stated the Veteran has multiple medical problems, the most significant of which are diabetes, CAD, and PTSD. The letter indicates the Veteran has physical and mental limitations that are expected to be permanent and progressive overtime.  The physician concluded it is unlikely the Veteran will be able to obtain or maintain employment given his service-connected disabilities.  Given the physician's familiarity with the Veteran and his disabilities, the Board finds the opinion probative.

The Board is satisfied that the service-connected disabilities have been so severe throughout the period of the claim as to render the Veteran unable to maintain any form of substantially gainful employment consistent with his education and occupational background.  Accordingly, a TDIU is warranted.


ORDER

Entitlement to a TDIU is granted, subject to the criteria applicable to the payment of monetary benefits.









REMAND

While further delay is regrettable, the Board finds additional development is required before adjudicating the Veteran's claims.

Increased Ratings for PTSD and Diabetes

The Veteran last underwent VA examinations to evaluate the severity of his PTSD and diabetes in April 2011.  During the PTSD evaluation, the examiner reviewed the Veteran's c-file and examined the Veteran.  The Veteran reported symptoms of anxiety, nightmares, social isolation, crying spells, exaggerated startle response, and irritability.  However, the examiner noted the Veteran's thought process was intact, he was cooperative throughout the examination, had no delusions or hallucinations, and had no suicidal or homicidal ideations.  The diabetes examination report indicates the Veteran's diabetes was being treated with metformin and glipizide, which he took daily.  The examiner also noted the Veteran followed a recommended diabetic diet, but had no significant gain or loss in weight since his diagnosis in 2000.  Additionally, the examiner noted the Veteran's diabetes posed no restriction on his activities. 

During the Veteran's December 2016 Board hearing, he testified his PTSD symptoms have worsened since the April 2010 examination.  Similarly, the Veteran indicated that he has recently felt tired all the time, which in turn restricts his daily activities.  He further stated he believed his fatigue is related to his diabetes or the medications he takes to treat it.  As the Veteran last underwent VA examinations for his PTSD and diabetes more than five years ago, and as the Veteran has indicated his symptoms have worsened since those examinations, the Board finds a new VA examination is warranted in order to assess the current severity of the Veteran's PTSD and Diabetes.  See 38 U.S.C.A. § 5103A (d) (West 2014); 38 C.F.R. § 3.159 (c)(4) (2016).  See also Snuffer v. Gober, 10 Vet. App. 400 (1997).




Missing Records

At his hearing, the Veteran indicated he received treatment for his PTSD at the San Marcos Vet Center until late 2013 or early 2014.  However, the available treatment records reflect the Veteran's treatment until 2010.  As this evidence could contain evidence relevant to the rating of the Veteran's PTSD, those records should be obtained. 

On remand all relevant ongoing medical records should be obtained.  38 U.S.C.A. § 5103A (c) (West 2014); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  Undertake appropriate development to obtain any outstanding records pertinent to the Veteran's claim, to specifically include the San Marcos Vet Center treatment records and any more recent treatment records related to the claimed disabilities.  If any requested records are not available, the record should be annotated to reflect such and the Veteran notified in accordance with 38 C.F.R. § 3.159 (e).

2.  Afford the Veteran VA examinations by examiners with sufficient expertise to determine the current severity of his service-connected PTSD and diabetes.  The electronic records should be made available to the examiner for review before the examination.

3.  Undertake any other development it determines to be warranted.

4.  Then, readjudicate the issue on appeal.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded the requisite opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate action.

By this remand, the board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
T. REYNOLDS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


